Title: Mathew Carey to James Madison, 6 October 1827
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                 Oct. 6. 1827
                            
                        
                        
                        A very great error has escaped me the Essay on Slave Labour, which I forwarded you yesterday, and which I
                            wish you to destroy. I send a number of corrected Copies to replace them—and am respectfully Your obt. hble. Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    